DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed May 23 2022, has been entered and considered.  Examiner has withdrawn the drawing objections set forth in the previous Office Action, and has also withdrawn the rejections under 35 U.S.C. 112(b).  However, examiner maintains the prior art grounds of rejection.

Response to Arguments
Applicant has argued that the objections to the drawings and the rejections under 35 U.S.C. 112 have been overcome by the amendments submitted in the May 23 filing.  Applicant’s arguments are persuasive, and those objections and rejections have been withdrawn.
	With regard to the prior art, applicant has argued that “Titan does not teach ‘an aperture in the top end of the base adapted to allow detonation communication from the top end of the base into the bore.’”  Applicant continues, “the gap the Examiner points to 
in the Annotated Fig. 2E is not a gap for allowing communication from the top end of the base into the bore.”  Furthermore, applicant states that “the two base portions 36 and 37 do not create an aperture that the explosive energy passes through because the bottom most part of a detonating cord would be located below the gap identified by the Examiner” (see Remarks, Page 7).  Examiner respectfully disagrees with applicant’s arguments.  It appears that applicant is operating from a narrower interpretation of the phrase “adapted to allow detonation communication from the top end of the base into the bore,” as if the claim requires the detonating cord to actually be positioned within the aperture and extend from the top of the base into the bore.  Examiner disagrees with this narrow interpretation, and asserts that the claim merely requires the capability of positioning a detonating cord within the aperture.  The claim does not positively recite a detonating cord at all, but is directed to the retainer only.  Since Titan at least discloses an unobstructed path through which a detonating cord could extend (see annotated Fig. below), then Titan discloses an aperture “to allow detonation communication from the top end of the base into the bore.”

    PNG
    media_image1.png
    348
    480
    media_image1.png
    Greyscale

	Furthermore, the phrase “detonation communication” is not specifically defined in the specification, and can be interpreted more broadly than “communication via a detonating cord.”  “Detonation communication” can be interpreted as, for example, “the passage of explosive energy” as mentioned by applicant in the above-quoted section of Page 7.  Titan’s aperture would at the very least allow for the communication of “explosive energy” (i.e. a shock wave or other form of blast force) upon detonation of the shaped charge.  Thus, the rejection is maintained.

Drawings
The drawings were received on May 23, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunting Titan, Inc. (WO 2015/179698 A2, hereinafter Titan).
Examiner notes that Provisional application 62/147,340 does not provide support under 35 U.S.C. 112(a) for the claimed embodiment.  The claimed embodiment is Fig. 7, which features the claimed “aperture” 89.  Thus, the Titan reference is prior art under 35 U.S.C. 102(a)(1).
With regard to claim 1, Titan discloses a detonating cord retainer (see Figs. 3A-3E) comprising:
a base (36, 37) having a bottom end (proximate numeral 39 in Fig. 3E) and a top end (proximate numeral 30 in Fig. 3A);
a bore (indicated by the circle visible in Fig. 3E) extending into the base from the bottom end;
an aperture in the top end of the base (the “aperture” is the space between elements 38; see annotated Fig. below) adapted to allow detonation communication from the top end of the base into the bore (there is an unobstructed path through the aperture through which a detonation cord could extend, and furthermore, the phrase “detonation communication” is broad and could encompass simply the communication of explosive forces during detonation);
a first retention arm (33) having an inner face extending substantially orthogonally from the top side of the base (the first arm 33, at least at its attachment point to the base, extends in a substantially vertical direction);
a second retention arm (34) having an inner face extending substantially orthogonally from the top side of the base (the second arm 34, at least at its attachment point to the base, extends in a substantially vertical direction); and
wherein the inner face of the first retention arm is substantially parallel to and facing the inner face of the second retention arm (the inner faces of the arms 33 and 34 are parallel to each other, and substantially face each other.  They are closely positioned in a manner sufficient to be considered “facing” each other, even though they are somewhat offset).

    PNG
    media_image2.png
    371
    332
    media_image2.png
    Greyscale

With regard to claims 4, 5, 14, and 15, Titan discloses both a ridge and a groove in the bore (see annotated Fig. provided below).

    PNG
    media_image3.png
    369
    482
    media_image3.png
    Greyscale

With regard to claims 6, 7, 16, and 17, Titan discloses that the aperture (as defined in the annotated Fig. above) extends from the top end of the base to the bore (the “aperture” extends all the way through the entire retainer, as seen in Fig. 3E).  
With regard to claim 8, this claim contains essentially the same structure as claim 1, and is thus rejected under the same grounds. Additionally, the first and second arms (33, 34) have ends distal from the base (Fig. 3A). 
With regard to claim 11, this claim contains essentially the same structure as claim 1, and is thus rejected under the same grounds.  Additionally, Titan discloses a shaped charge (12, Fig. 2) comprising:
a case (28) with an apex end (i.e. the bottom of Fig. 2) and an explosive end (i.e. the top of Fig. 2) and an axis;
a substantially conical liner (27) located within and coaxially with the case;
an explosive material (26) located between the liner and the case;
a detonating cord retainer (30) adapted to interface with the apex end of the case  (Fig. 2 shows the retainer 30 engaged with the apex of the shaped charge 12) further comprising (see the rejection of claim 1 above for a discussion of the remaining claim elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titan.
With regard to claims 2, 3, 9, 10, 12, and 13, the first retention arm and second retention arm are adapted to retain a detonating cord (51) in proximity to the aperture (see especially Fig. 3C).
However, the Fig. 3A embodiment of Titan fails to disclose that the inner face of the first and second arms have a retention nub distal from the base.
The Fig. 5A and 5B embodiment of Titan discloses a retention nub (unlabeled) at the distal ends of first (70) and second (75) retention arms.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the Fig. 3A embodiment of Titan to have the retention nubs of the Fig. 5 embodiment, in order to assist in gripping the detonation cord.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676